DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties.  Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.”  Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.”  Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
The claiming of the toner as recited in pending claim 1 is indefinite since it is vague.  The binder resin and crystalline material are conventional known matter for toner compositions and the elastic modulus and onset temperatures are physical properties of the toner.  The composition of the claimed toner covers any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.  Accordingly, the invention as claimed is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Magome et al. (US PGP 2015/0064617).
Mogome teaches a toner comprising a binder resin and a crystalline material.  The Applicant teaches that a suitable crystalline material is an ester wax ([0018] of the instant specification) as does Magome ([0037] of Magome).  Magome teaches that the toner particles comprise an ester wax and therefore said ester wax represents a crystalline material (Abstract).  Magome does not teach the storage elastic modulus properties recited by the Applicant in pending claim 1, especially in Formulas (1)-(3).  Magome does teach a toner in embodiments that is sufficiently similar to the Applicant’s toner of Example 1 that it would inherently possess the same properties as the toner of the Applicant’s Example 1.  Specifically, Magome teaches an Example 1 comprising a combination of an ester wax and a hydrocarbon wax (see Table 6).  Additionally, the toner of Example 1 of Magome is formed using the same process and materials taught by the Applicant in Example 1 (see [0203-213] of Magome and [0061-62] of the instant specification).  Specifically, both the Applicant and Magome first teach forming an aqueous medium containing the same dispersion stabilizer ([0061] of the instant specification and [0203] of Magome).  Both then further teach forming a polymerizable monomer composition comprising styrene, n-butyl acrylate, a magnetic powder and a polyester resin (see [0061] of the instant specification and [0205-210] of Magome).  The polyester resins are taught to comprise a bisphenol A adduct, terephthalic acid and trimellitic acid as monomers (see [0060] of the instant specification and Table 5 of .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Magome et al. (US PGP 2015/0064617) in view of Kinumatsu et al. (US PGP 2016/0291494).

Kinumatsu teaches a toner comprising a crosslinked vinyl resin ([0151]).  Kinumatsu teaches several of the same crosslinking agents taught by Magome, but teaches that the crosslinking agent with the following formula is most preferred:

    PNG
    media_image1.png
    72
    303
    media_image1.png
    Greyscale
.
Kinumatsu teaches that the use of a crosslinking agent with the formula (D) above allows for the regulation of the crosslink density ([0154]).  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the crosslinking agent of Kinumatsu in the vinyl-acrylate resin taught by Magome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/01/2021